



Exhibit 10.9


NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION AWARD TO NON-EMPLOYEE DIRECTOR
PURSUANT TO
THE UNIVERSAL INSURANCE HOLDINGS, INC.
2009 OMNIBUS INCENTIVE PLAN, AS AMENDED


FOR GOOD AND VALUABLE CONSIDERATION, Universal Insurance Holdings, Inc. (the
“Company”) hereby grants, pursuant to the provisions of the Company's 2009
Omnibus Incentive Plan, as amended (the “Plan”), to the Optionee designated in
this Notice of Grant of Non-Qualified Stock Option Award to Non-Employee
Director (the “Notice of Grant”) an option to purchase the number of shares of
common stock of the Company set forth in the Notice (the “Shares”), subject to
the restrictions as outlined below in this Notice and the additional provisions
set forth in the attached Terms and Conditions of Stock Option Award
(collectively, the “Agreement”). The Optionee further acknowledges receipt of
the information statement describing important provisions of the Plan.
Capitalized words not otherwise defined in this Notice of Grant have the meaning
set forth in the accompanying Terms and Conditions.


Optionee:
Type of Option: Non-Qualified Stock Option
Exercise Price per Share:
Date of Grant:
Total Number of Shares:
Expiration Date:
Vesting Schedule:
Vesting is accelerated in full upon a Change in Control under Section 2(c).
Exercise After Termination of Service:
Termination of Service for any reason other than death: if non-vested, the
Option expires immediately and if vested, the Option remains exercisable for
thirty (30) days following the Optionee's Termination of Service with the Board.
Termination of Service due to death: the entire Option, whether vested or
non-vested, is exercisable by the Optionee's Beneficiary for six (6) months
after the Optionee's Termination of Service.
In no event may this Option be exercised after the Expiration Date as provided
above.



By signing below, the Optionee agrees that this Non-Qualified Stock Option Award
is granted under and governed by the terms and conditions of the Plan and this
Agreement.




Participant                    UNIVERSAL INSURANCE HOLDINGS, INC.
a Delaware corporation
_________________________                
Signature                    By:________________________
_________________________
Print Name                    Name:_____________________
_________________________
Address                     Its:_________________________













--------------------------------------------------------------------------------






TERMS AND CONDITIONS OF STOCK OPTION AWARD


1.Grant of Option. The Option granted to the Optionee and described in the
Notice of Grant is subject to the terms and conditions of the 2009 Omnibus
Incentive Plan, as amended (the “Plan”), which is incorporated by reference in
its entirety into these Terms and Conditions of Stock Option Award (“Terms and
Conditions”).
The Board of Directors of the Company (the “Board”) has authorized and approved
the Plan, which has been approved by the stockholders of the Company. The Board
has approved an award to the Optionee of a number of shares of the Company's
common stock, conditioned upon the Optionee's acceptance of the provisions set
forth in this Agreement within 60 days after this Agreement is presented to the
Optionee for review. For purposes of this Agreement, any reference to the
Company shall include a reference to any Affiliate.
This Option is a Non-Qualified Stock Option.


The Company intends that this Option not be considered to provide for the
deferral of compensation under Section 409A of the Code and that this Agreement
shall be so administered and construed. Further, the Company may modify the Plan
and this Award to the extent necessary to fulfill this intent.
2.Exercise of Option.


(a)    Right to Exercise. This Option shall be exercisable, in whole or in part,
during its term in accordance with the Vesting Schedule set out in the Notice of
Grant and with the applicable provisions of the Plan and this Agreement. No
Shares shall be issued pursuant to the exercise of an Option unless the issuance
and exercise comply with applicable laws. Assuming such compliance, for income
tax purposes the Shares shall be considered transferred to the Optionee on the
date on which the Option is exercised with respect to such Shares. The Board
may, in its discretion, accelerate vesting of the Option.
(b)    Method of Exercise. The Optionee may exercise the Option by delivering an
exercise notice in a form approved by the Company (the “Exercise Notice”) which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Shares
exercised. This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.
(c)    Acceleration of Vesting on Change in Control. Subject to the exceptions
contained in Section 6.05 of the Plan, in the event of a Change in Control, all
Options outstanding on the date of the Change in Control that have not
previously vested or terminated under the terms of this Agreement shall be
immediately and fully vested and exercisable
3.Method of Payment. If the Optionee elects to exercise the Option by submitting
an Exercise Notice under Section 2(b) of this Agreement, the aggregate Exercise
Price (as well as any applicable withholding or other taxes) shall be paid by
cash or check; provided, however, that the Board may consent, in its discretion,
to payment in any of the following forms, or a combination of them:
(a)    cash or check;







--------------------------------------------------------------------------------





(b)    a “net exercise” (as described in the Plan) or such other consideration
received by the Company under a cashless exercise program approved by the
Company in connection with the Plan;
(c)    surrender of other Shares owned by the Optionee which have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares and any applicable withholding; or
(d)    any other consideration that the Board deems appropriate and in
compliance with applicable law.
4.Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee; provided,
however, that the Optionee may transfer the Options (i) pursuant to a qualified
domestic relations order (as defined by the Code or the rules thereunder) or
(ii) to any member of the Optionee's Immediate Family or to a trust, limited
liability company, family limited partnership or other equivalent vehicle,
established for the exclusive benefit of one or more members of his Immediate
Family by delivering to the Company a Notice of Assignment in a form acceptable
to the Company. No transfer or assignment of the Option to or on behalf of an
Immediate Family member under this Section 5 shall be effective until the
Company has acknowledged such transfer or assignment in writing. “Immediate
Family” means the Optionee's parents, spouse, children, siblings, and
grandchildren. Following transfer, the Options shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer.
In the event an Option is transferred as contemplated in this Section 5, such
Option may not be subsequently transferred by the transferee except by will or
the laws of descent and distribution. The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.
5.Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.
6.Withholding.
(a)    The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Optionee with respect to the Award.
(b)    The Optionee shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Section 11.05 of the Plan.
(c)    Subject to any rules prescribed by the Committee, the Optionee shall have
the right to elect to meet any withholding requirement (i) by having withheld
from this Award at the appropriate time that number of whole shares of common
stock whose fair market value is equal to the amount of any taxes required to be
withheld with respect to such Award, (ii) by direct payment to the Company in
cash of the amount of any taxes required to be withheld with respect to such
Award or (iii) by a combination of shares and cash.





--------------------------------------------------------------------------------





7.Defined Terms. Capitalized terms used but not defined in the Agreement shall
have the meanings set forth in the Plan.
8.Optionee Representations. The Optionee hereby represents to the Company that
the Optionee has read and fully understands the provisions of the Notice, this
Agreement and the Plan and the Optionee's decision to participate in the Plan is
completely voluntary. Further, the Optionee acknowledges that the Optionee is
relying solely on his or her own advisors with respect to the tax consequences
of this stock option award.
9.Limitations on Exercises. Notwithstanding the other provisions of this
Agreement, no option exercise or issuance of shares of Common Stock pursuant to
this Agreement shall be effective if (i) the shares reserved under the Plan are
not subject to an effective registration statement at the time of such exercise
or issuance, or otherwise eligible for an exemption from registration, or (ii)
the Company determines in good faith that such exercise or issuance would
violate any applicable securities or other law, regulation or Company policy.
10.Miscellaneous.
(a)    Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be either delivered personally or sent by
registered or certified mail, or by private courier, return receipt requested,
postage prepaid to the parties at their respective addresses set forth herein,
or to such other address as either shall have specified by notice in writing to
the other. Notice shall be deemed duly given hereunder when delivered or mailed
as provided herein.
(b)    Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.
(c)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof.
(d)    Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.
(e)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
(f)    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
(g)    Conflicts; Amendment. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. This
Agreement may be amended at any time by written agreement of the parties hereto.





--------------------------------------------------------------------------------





(h)    No Right to Continued Employment. Nothing in this Agreement shall confer
upon the Optionee any right to continue in the employ or service of the Company
or affect the right of the Company to terminate the Optionee's employment or
service at any time.
(i)    Further Assurances. The Optionee agrees, upon demand of the Company or
the Board, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Board, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.



